Exhibit 10.7

Amendment to the employment contract

Between the undersigned:

 

•  

Alexion Europe SAS, a French simplified joint-stock company with capital of
EUR 37,000, registered with the Trade and Companies Registry of Paris under the
number 484 251 046, whose registered office is located at 54-56 Avenue Hoche –
75008 Paris, represented for the purposes hereof by Mr. David W. Keiser, acting
in his capacity as Chief Operating Officer of the U.S. company, Alexion
Pharmaceuticals Inc., which is the ultimate parent company of the Company,

Hereinafter referred to as “the Company”,

Of the first part,

And

 

•  

Mr. Patrice Coissac, born on October 5, 1948, of French nationality, residing at
6, square Alboni, 75016 Paris, whose social security number is
                        ,

Hereinafter referred to as “the Employee”,

Of the second part,

Hereinafter collectively referred to as “the Parties”,

WHEREAS:

By an indefinite-term employment contract dated November 7, 2005 (hereinafter
“the Contract”), the Employee was hired by the Company in the capacity of
Operations Manager—Europe, with Executive status, classification XI Group. The
Contract is subject to the provisions of the National Collective Bargaining
Agreement for the Pharmaceutical Industries (hereinafter, “the Collective
Bargaining Agreement”).

In his capacity as Operations Manager—Europe, the Employee is in charge of the
Company’s marketing, sales and distribution activities.

In 2008, there will still be numerous trips abroad rendered necessary by the
international expansion of the Company’s activities.

Consequently, the Company proposed to the Employee to modify the calculation of
“Foreign Service Premium”, which the Employee has accepted.

The purpose of this amendment to the Contract is to set out the agreement thus
reached between the Parties. The provisions of this amendment cancel and
supersede the equivalent provisions contained in Articles 3.1, 3.2 and 3.3 of
the Contract and its various amendments and schedules.



--------------------------------------------------------------------------------

NOW THEREFORE, IT HAS BEEN AGREED AS FOLLOWS:

3 Foreign Service Premium

3-1 Objectives

In his capacity as Head of Marketing Product Policy, the Employee will be called
upon to perform numerous trips abroad rendered necessary by the international
expansion of the Company’s activities.

In order to take into account the considerable number of such trips, which
exceeds the number of trips normally required within the scope of the Employee’s
duties, and in view of the considerable, specific constraints related to said
trips for the Employee and his family, the Employee shall benefit, as from
January 1, 2008, from a foreign travel allowance, referred to as « Foreign
Service Premium ».

Only the trips the Employee makes in the direct and exclusive interest of the
Company shall give rise to the payment of the Foreign Service Premium.

The two-fold objective of the Foreign Service Premium is thus:

 

  •  

to incite the Employee to develop the Company’s activity abroad, and ;

  •  

to compensate for the constraints resulting from the Employee’s numerous trips
abroad.

3-2 Method of calculation

Since the Employee’s duties require business trips abroad throughout the year,
the Foreign Service Premium shall be calculated according to the percentage
share of time worked abroad over the period from January 1 to December 31
(hereafter referred to as « the Reference Year ») as against the total time
worked in respect of this same time period.

Only trips abroad requiring a stay in another Country with an effective duration
of 24 hours minimum shall be eligible.

If the minimum number of 24-hour periods worked abroad during the reference year
is at least equal to six (6) stays, the annual amount of the Foreign Service
Premium shall be composed of the sum total of the various annual bonuses
calculated as a percentage of the gross annual remuneration (such as defined
hereafter) according to the number, duration and location of the Employee’s
stays abroad during the reference year.

For the purposes of this article, the gross annual remuneration to be taken into
account in respect of the reference year is composed of the fixed gross annual
base salary and the Employee’s annual performance bonus in respect of the
reference year, excluding the foreign service premium (hereafter referred to as
the « Gross Annual Remuneration »).

In any event, the amount of the Foreign Service Premium (the sum total of the
annual premiums as defined below) may not exceed 40% of the Gross Annual
Remuneration or the net amount of EUR 52,500 (fifty two thousand five hundred
euros).

 

  •  

Premium for all the stays made during the year involving a stay in Western
Europe (1-2 hours flight from EU HQ) of 24 to 72 hours: the percentage applied
to the Gross Annual Remuneration shall correspond to 75% of the percentage share
that relates to the full accumulated working time during these stays as against
the annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in Western
Europe (1-2 hours flight from EU HQ) of more than 72 hours: the percentage
applied to the Gross Annual Remuneration shall



--------------------------------------------------------------------------------

 

correspond to 95% of the percentage share that relates to the full accumulated
working time during these stays as against the annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in Eastern
Europe, Nordic Countries, Greece, Turkey (more than 2 hours flight) of 24 to 72
hours: the percentage applied to the Gross Annual Remuneration shall correspond
to 80% of the percentage share that relates to the full accumulated working time
during these stays as against the annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in Eastern
Europe, Nordic Countries, Greece, Turkey (more than 2 hours flight) of more than
72 hours: the percentage applied to the Gross Annual Remuneration shall
correspond to 100% of the percentage share that relates to the full accumulated
working time during these stays as against the annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in the Middle
East and Africa Area, of 24 to 72 hours: the percentage applied to the Gross
Annual Remuneration shall correspond to 100% of the percentage share that
relates to the full accumulated working days during these stays as against the
annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in the Middle
East and Africa Area of more than 72 hours abroad: the percentage applied to the
Gross Annual Remuneration shall correspond to 120% of the percentage share that
relates to the full accumulated working days during these stays as against the
annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in the Rest of
the World (USA, Asia, South America, …) of 24 to 72 hours: the percentage
applied to the Gross Annual Remuneration shall correspond to 120% of the
percentage share that relates to the full accumulated working days during these
stays as against the annual activity.

 

  •  

Premium for all the stays made during the year involving a stay in the the Rest
of the World (USA, Asia, South America, …) of more than 72 hours abroad: the
percentage applied to the Gross Annual Remuneration shall correspond to 140% of
the percentage share that relates to the full accumulated working days during
these stays as against the annual activity.

The terms « 24-hour period » et « stay » eligible for the income tax-exempt
Foreign Service Premium refer to any trip (on a day, be it a working day or a
public holiday, except for the days occurring within the period of paid holiday)
involving a period of time for a stay outside of France of 24 hours minimum
between the arrival time in the foreign country and the departure time of return
to France. The time necessary for the journey is not included when counting the
24 hours, unless it occurs between two successive trips in two different foreign
countries (e.g.: departure from France for a trip to Belgium followed
immediately by a trip to Italy without transiting via France).

A 24-hour period is therefore considered as spent abroad when it requires a stay
in the foreign country of 24 hours minimum between the arrival time in the
foreign country and the return to France.

Consequently, any business trip requiring a stay abroad of an effective duration
of less than 24 hours outside of France is not eligible for the payment of the
Foreign Service Premium.

The term ‘‘foreign” refers to any place outside of metropolitan France and the
overseas départements.



--------------------------------------------------------------------------------

3-3 Conditions of payment

The Employee shall report his business trips in an internal document in
accordance with the attached model and keep all proof of such trips as well as
the purposes thereof, the names of the people he meets and their impact on the
Company's international expansion. Payment of the Foreign Service Premium is
conditional upon strict compliance with these obligations.

In any event, the Foreign Service Premium shall only be allocated to the
Employee if :

 

  •  

the minimum number of 24 (twenty-four)-hour periods worked abroad during the
Reference Year is at least equal to six stays, and;

 

  •  

the outcome of the stays abroad as regards international expansion is deemed
profitable by the Employee’s superior, namely Alexion Pharmaceuticals Inc.’s
Chief Operations Officer (currently Mr. David W. Keiser).

The other provisions of the Contract and its various amendments and schedules
all remain unchanged.

Executed in Paris, on January 14th 2008

In two original counterparts

/s/     DAVID W. KEISER        

   

/s/     PATRICE COISSAC        

For the Company

Mr. David W. Keiser

Acting in his capacity as Chief Operating Officer

of Alexion Pharmaceuticals Inc.,

The U.S. company which is

the Company's main shareholder

    Mr. Patrice Coissac                    